14-89
    Zheng v. Lynch

                                                                                 BIA
                                                                           Poczter, IJ
                                                                        A200 892 654
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of June, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    Xueyun Zheng,
             Petitioner,

                     v.                                              14-89
                                                                     NAC
    Loretta E. Lynch, United States
    Attorney General,
             Respondent.1
    _____________________________________


    FOR PETITIONER:                    Zhou Wang, New York, NY.


    1 -Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
    Attorney General Loretta E. Lynch is automatically substituted
    for former Attorney General Eric H. Holder, Jr.
FOR RESPONDENT:               Joyce R. Branda, Acting
                              Assistant Attorney General;
                              Anthony W. Norwood, Senior
                              Litigation Counsel; Aaron D.
                              Nelson, Trial Attorney, United
                              States Department of Justice,
                              Civil Division, Office of
                              Immigration Litigation,
                              Washington, D.C.

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the petition for review of a Board of

Immigration Appeals (“BIA”) decision is DENIED.

    Xueyun Zheng, a native and citizen of the People’s

Republic of China, seeks review of a December 13, 2013,

decision of the BIA affirming the April 9, 2012, decision of

an Immigration Judge (“IJ”) denying her application for

asylum, withholding of removal, and relief under the

Convention Against Torture.    In re Xueyun Zheng, No. A200

892 654 (B.I.A. Dec. 13, 2013), aff’g No. A200 892 654

(Immig. Ct. N.Y. City Apr. 9, 2012).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA.     See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The applicable
                               2
standards of review are well established.     See 8 U.S.C. §

1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).     Zheng does not argue that the agency erred in

affirming the IJ’s denial of CAT relief; she argues only

that there is pattern or practice of persecuting Roman

Catholics in China and that the BIA therefore erred in

affirming the IJ’s denial of her application for asylum and

withholding of removal.

    To establish a pattern or practice of persecution of a

particular group, a petitioner must demonstrate that the

harm to that group constitutes persecution, is perpetrated

or tolerated by state actors, and is “so systemic or

pervasive as to amount to a pattern or practice of

persecution.”     In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A.

2005); see Mufied v. Mukasey, 508 F.3d 88, 92-93 (2d Cir.

2007) (accepting the BIA’s standard as a reasonable one,

while noting that it does not make clear “how systemic,

pervasive, or organized persecution must be before the Board

would recognize it as a pattern or practice”).

    Here, substantial evidence supports the agency’s

determination that Zheng did not establish a pattern or
                                3
practice of persecution against Catholics in China.     See

Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

If the agency “explicitly discussed the pattern or practice

claim and the record includes substantial documentary

evidence regarding the conditions in petitioner’s homeland,

we are able to reach the conclusion that the agency’s

decision was not erroneous.”   Santoso v. Holder, 580 F.3d
110, 112 n.1 (2d Cir. 2009).   The IJ explicitly addressed

Zheng’s claim and found no pattern or practice of

persecution of Catholics in China because, although the

evidence showed continued repression of religion and

harassment of church groups, that treatment varied by region

and was not pervasive in Zheng’s home province of Fujian,

and the most severe harm was reserved for church leaders.

See Jian Hui Shao, 546 F.3d at 149-50, 159-60, 163-65.        The

2009 U.S. State Department International Religious Freedom

Report on China discusses some destruction of underground

churches and arrests of parishioners, but does not mention

any incidents in Fujian province.

    Zheng contends that the agency did not adequately

consider evidence that some Catholics were arrested or
                               4
assaulted in China.   She cites in support of her claim

record evidence that: some unregistered religious groups

have been abolished and criminalized; officials in some

areas detained Catholics who attended unregistered churches;

and in 2005 in Fujian province Chinese authorities arrested

and beat a Roman Catholic priest and his parishioners. That

evidence, however, does not demonstrate systemic or

pervasive persecution of Catholics either across China or in

Fujian province. Accordingly, the agency did not err in

finding that Zheng had not shown a pattern or practice of

persecution of Roman Catholics in China, and as a result is

not eligible for asylum or withholding of removal.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5